MITCHELL, Henry Clay, Jr., Associate Judge.
This is an appeal from a trial court’s denial of a complaint to set aside a Sheriff’s sale.
Based on the evidence presented, the trial court found that the Appellant had failed to prove sufficient grounds for setting aside the Sheriff’s sale.
The order and judgment entered was one within the discretion of the court. We have examined the record and find that under the facts presented, the action of the trial court was not an abuse of discretion. Accordingly, the order and judgment appealed from is
AFFIRMED.
MILLS, Acting C. J., and SMITH, J., concur.